PER CURIAM:
Warren D. Wamsley appeals the district court’s order accepting the recommendation of the magistrate judge and granting in part and denying in part his 28 U.S.C. § 2254 (2006) petition. The district court granted a certificate of appealability. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wamsley v. Ballard, No. 2:07-cv-00041-*755REM-JES, 2008 WL 3286390 (N.D.W.Va. Aug. 8, 2008). We deny Wamsley’s motion for appointment of counsel. We further deny Wamsley’s motion for clarification as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.